                      Case 20-10755-BLS    Doc 416      Filed 07/05/20              Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    ln re:                                                Chapter I   I


    RA\      l AIR GROUP, INC. et a/.,r                   Case No. 20- I 0755             (BLS)

                         Debtors.                         (Jointly Administered)


                                ST]PPI,EMENTAL AFFIDAVIT OF SERVICE

        I. Sabrina C. Tu, depose and say that I am employed by Stretto, the claims & noticing agent
for the Debtors in the above-captioned cases.

        On July l, 2020, at my direction and under my supervision. employees of Stretto caused
the following document to be served via llrst-class mail on Oil Search (Alaska) LLC at PO Box
240927. Anchorage, AK 99524-0927. pursuant to USPS fbrwarding instruclions:

             Notice ofSale Procedures, Auction Datc, and Sale Hearing (Docket No. 301)


Dated:       .lu   ly 2.2020
                                                                               Sabrina Ci. Tu


A notary public or other officer completing this certificate verifies only the identity ofthe individual
who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or
validity of that document.

State of California, County of Orange

Subscribed and swom to (or affirmed) before me on this 2nd day ofJuly. 2020, by Sabrina G. Tu,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.


S   ignature:          J':.    P.-*-                                      STtPHaNlt r,t. 0tLGA00
                                                                          Not.ry 9ubI( . Calrlornra
                                                                               0r.nle   CcuntY
                                                                           Coemrslron.228E8l1
                                                                    Mv    Co--. trpr'e!   rray 17. 2021




I    The Debtors in these chapter I I cases and the Iast four digits ofeach Debtor's U.S. lax identitlcation
number are as tbllows: Ravn Air Croup. Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM. Inc.
(4858), HoTH. Inc. (9957), Peninsula Aviation Services. Inc. (6859), Corvus Airlines. lnc. (7666), Frontier
Flying Service. lnc. (8091), and Hageland Aviation Services. lnc. (2754). The notice address tbr all ofthe
Debtors is 4700 Old International Airport Road. Anchorage. AK 99502.
